DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see section III, with respect to claims 16-20 and 23-24 have been fully considered and are persuasive. The rejection under 35 U.S.C. § 112(b) of claims 16-20 and 23-24 has been withdrawn.
Applicant’s arguments, see section IV, with respect to claims 1, 4 and 21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see section V, with respect to claims 2-3 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “a first identifier” in line 16 to “the first identifier” and “a third identifier” in lines 27-28 to “the third identifier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Impact from 48 bit 5G-S-TMSI (LTE and NR) by Ericsson (hereinafter Ericsson) and in further view of US PGPub 20160338116 to Bergstrom et al (hereinafter Bergstrom) and in further view of US PGPub 20190110243 to Chun et al (hereinafter Chun) and in further view of US PGPub 20180227871 to Singh et al (hereinafter Singh) and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 20150036589 to Piercy.

Regarding claim 1, Ericsson teaches a method performed by a terminal in a wireless communication system (section 2, discloses a UE), the method comprising: 
in case of connecting to a network, transmitting a first message for requesting radio resource control (RRC) connection establishment, wherein the first message includes a first part of a first identifier of the terminal, and the first identifier of the terminal has been assigned to the terminal from a 5GC (section 2, RRC Connection Request message transmission, 5G-S-TMSI will be used as ue-Identity; section 2.3, Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead… Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is allocated… a UE got a 5G-S-TMSI…One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3”…Use a random value or part of 5G-S-TMSI as identifier in RRCConnectionRequest message. Examiner correspond the 5G-S-TMSI to the first identifier and msg3 to the first message), 
transmitting, a third message for confirming the RRC connection establishment, wherein the third message includes a second part of the first identifier of the terminal (section 2, UE may potentially send…in message 5, in Setup Complete message; section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”. “Part msg3” can be up to 40 bits long and “parts msg5” will then be, in the case of a 48 bit 5G-S-TMSI: “Part msg5” = 48 – size(“Part msg3”). Examiner correspond msg5 to the third message), and wherein the first identifier consists of the first part of the first identifier and the second part of the first identifier (section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”); and
in case of connecting to the EPC based on the result of the identification (given non-patentable weight since this condition does not occur, see MPEP 2111.04(II) for more information), transmitting, to the base station a fourth message for requesting the RRC connection establishment, wherein the fourth message includes a third identifier of the terminal and the third identifier of the terminal has been assigned to the terminal from the EPC (given non-patentable weight since “connecting to the EPC based on the result of the identification” condition does not occur, see MPEP 2111.04(II) for more information); receiving, from the base station, a fifth message for the RRC connection establishment as a response to the fourth message (given non-patentable weight since “connecting to the EPC based on the result of the identification” condition does not occur, see MPEP 2111.04(II) for more information); and transmitting, to the base station, a sixth message for confirming the RRC connection establishment as a response to the fifth message (given non-patentable weight since “connecting to the EPC based on the result of the identification” condition does not occur, see MPEP 2111.04(II) for more information), wherein the sixth message for confirming the RRC connection establishment is different from the third message for confirming the RRC connection establishment (given non-patentable weight since the sixth message is not present and additionally Applicant is attempting to discloses differences in features in different logical tree branches, see MPEP 2111.04 for more information).
Although Ericsson teaches the terminal, in case of connecting to a network, transmitting a first message for requesting radio resource control (RRC) connection establishment and transmitting a third message for confirming the RRC connection establishment, Ericsson does not explicitly disclose receiving, from a base station, system information; in case of connecting to the 5GC, transmitting, to the base station a first message for requesting radio resource control (RRC) connection establishment, receiving, from the base station, a second message for the RRC connection establishment as a response to the first message; and transmitting, to the base station, a third message for confirming the RRC connection establishment as a response to the second message.
Bergstrom in the same or similar field of endeavor teaches a terminal comprising a transceiver (fig. 5, User equipment having transceiving module 512 within processing circuitry); and a controller configured to (fig. 5, User equipment having processing circuitry): receive, from a base station via the transceiver, system information; transmit, to the base station via the transceiver, a first message for requesting radio resource control (RRC) connection establishment, receive, from the base station via the transceiver, a second message for the RRC connection establishment as a response to the first message, and transmit, to the base station via the transceiver, a third message for confirming the RRC connection establishment as a response to the second message (¶ 98, the user equipment 121 may further comprise a memory 520...The memory 520 may be arranged to be used to store executable instructions and data to perform the methods described herein when being executed in the user equipment 121…one or more processors configured with software and/or firmware, e.g. stored in the memory 520, that when executed by the one or more processors such as the processing circuitry 510 perform the method as described above; ¶ 41, user equipment 121 may receive information in a broadcast message from the network node 110; ¶ 80, the broadcast message may be comprised in a System Information Block, SIB or SIBx; ¶ 36, network node 110 may e.g. be a base station, a radio base station, eNB, eNodeB, a Home Node B, a Home eNode B, femto Base Station (BS), pico BS or any other network unit capable to capable of communicating with a user equipment within the cell served by the network node depending e.g. on the radio access technology and terminology used; ¶ 24, UE sends a request message, RRCConnectionRequest message (MSG 3), to the network node; ¶ 27, the network node…in case of accepting the radio connection from the UE, respond with a setup message, RRCConnectionSetup message (MSG4); ¶ 28, the UE responds with a setup complete message, RRCConnectionSetupComplete message (MSG5); fig. 1, shows UE sending a RRCConnectionRequest to network node, the UE receiving RRCConnectionSetup from the network node and the UE sending RRCConnectionSetupComplete to the network node). By modifying Ericsson’s teachings of the terminal, in case of connecting to a network, transmitting a first message for requesting radio resource control (RRC) connection establishment and transmitting a third message for confirming the RRC connection establishment with Bergstorm’s teachings of a terminal comprising a transceiver; and a controller configured to: receive, from a base station via the transceiver, system information; transmit, to the base station via the transceiver, a first message for requesting radio resource control (RRC) connection establishment, receive, from the base station via the transceiver, a second message for the RRC connection establishment as a response to the first message, and transmit, to the base station via the transceiver, a third message for confirming the RRC connection establishment as a response to the second message, the modification results in receiving, from a base station, system information; in case of connecting to a network, transmitting, to the base station a first message for requesting radio resource control (RRC) connection establishment, receiving, from the base station, a second message for the RRC connection establishment as a response to the first message, and transmitting, to the base station, a third message for confirming the RRC connection establishment as a response to the second message.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8). Known work in one field of endeavor (Bergstrom prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (improving the performance of radio communication in a radio communications network) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the terminal and receiving, from a base station, system information and in a case of connecting to a network and the 5GC, the combination does not explicitly disclose receiving, from a base station, system information indicating whether a cell of the base station is connected to the EPC or connected to the 5GC, identifying whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC based on a result of the identification.
	Chun in the same or similar field of endeavor teaches a controller of a terminal configured to: receive, from a base station via a transceiver, system information indicating whether a cell of the base station is connected to an evolved packet core (EPC) or connected to a 5G core (5GC), identify whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC based on the identification (¶ 190, The processor 150 may control overall operation of the UE 100, and be configured to calculate and process information for the UE 100 to transmit and receive to and from the external device. In addition, the processor 120 may be configured to perform the proposed operations of the UE; ¶ 13, a user equipment receiving system information from a base station. The user equipment includes a radio frequency (RF) unit and a processor configured to control the RF unit. The processor may be configured to:…control the RF unit to receive the system information on a found cell; if the user equipment supports a core network to which the cell is connected based on core network information contained in the system information, camp on the found cell, and otherwise, search for another cell. The core network information may indicate whether the core network to which the cell is connected is an Evolved Packet Core (EPC), a Next generation Core Network ( NCN), or an EPC and NCN; ¶ 153, NCN may be also referred to as NextGen Core, NG Core Network (CN), 5G CN; ¶ 109, When a UE is registered and desires to establish an RRC connection, the UE can perform it by initially accessing a network on a control channel on which the UE camps; ¶ 15, base station may establish a Radio Resource Control (RRC) connection with a user equipment supportive of a core network to which the cell is connected, receive uplink data on the cell from the user equipment, and forward the uplink data to the core network to which the cell is connected; ¶ 16, if the user equipment supports the core network to which the found cell is connected and has uplink data to transmit, the user equipment may establish a Radio Resource Control (RRC) connection with the base station and transmit the uplink data on the found cell; ¶ 172, a UE having attempted an access to an NR cell is connected to a 5G CN; ¶ 177, Through the core network information, each UE can determine whether the UE can stay in the corresponding cell; abstract, a cell of a base station). By modifying the combination’s teachings of the terminal and receiving, from a base station, system information and in a case of connecting to a network and the 5GC with Chun’s teachings of a controller of a terminal configured to: receive, from a base station via a transceiver, system information indicating whether a cell of the base station is connected to an evolved packet core (EPC) or connected to a 5G core (5GC), identify whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC based on the identification, the modification results in receiving, from a base station, system information indicating whether a cell of the base station is connected to the EPC or connected to the 5GC, identifying whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC based on a result of the identification.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chun’s above teachings. The motivation is radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Chun ¶ 19). Known work in one field of endeavor (Chun prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches a 5th generation (5G) core (5GC), the terminal and a first identifier of the terminal (Ericsson section 2, discloses a 5G-S-TMSI; section 2.3, discloses a UE), the combination does not explicitly disclose receiving, from a 5th generation (5G) core (5GC), a first identifier of the terminal included within a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC.
Singh in the same or similar field of endeavor teaches receiving, from a 5th generation (5G) core (5GC), a second identifier assigned to a terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC (¶ 38, UE 101 transmits a registration request; ¶ 41, transmits the registration request of the UE 101 to the initial AMF 104; ¶ 51, AMF 104 transmits a registration accept message to the UE 101…when the registration of the UE 101 is accepted, the registration accept message transmitted by the initial AMF 104 may include the temporary user ID…UE 101 may transmit the registration complete message back to the initial AMF 104 so as to confirm that one temporary user ID (e.g., 5G-GUTI) has been assigned). By modifying the combination’s teachings of a 5th generation (5G) core (5GC) and the terminal with Singh’s teachings of receiving, from a 5th generation (5G) core (5GC), a second identifier assigned to a terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC, the modification results in receiving, from a 5th generation (5G) core (5GC), a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4). Known work in one field of endeavor (Singh prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches receiving, from a 5th generation (5G) core (5GC), a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC and a first identifier of the terminal (Ericsson section 2, discloses a 5G-S-TMSI; section 2.3, discloses a UE), the combination does not explicitly disclose receiving, from a 5th generation (5G) core (5GC), a first identifier of the terminal included within a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC.
3GPP in the same or similar field of endeavor teaches a first identifier of a terminal included a second identifier assigned to the terminal (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which discloses 5G-GUTI is made up <MCC><MNC><AMF Region ID><AMF Set ID><AFM Pointer><5G-TMSI> and in view of section 2.11 which discloses 5G-S-TMSI is made up of <AMF Set ID><AMF Pointer><5G-TMSI>, 5G-GUTI is shortened to <MCC><MNC><AMF Region ID><5G-S-TMSI> and this shows that 5G-S-TMSI is included in 5G-GUTI). By modifying the combination’s teachings of receiving, from a 5th generation (5G) core (5GC), a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC and a first identifier of the terminal with 3GPP’s teachings of a first identifier of a terminal included a second identifier assigned to the terminal, the modification results in receiving, from a 5th generation (5G) core (5GC), a first identifier of the terminal included within a second identifier assigned to the terminal by the 5GC, the second identifier assigned upon a successful registration of the terminal with the 5GC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches an evolved packet core (EPC) and the terminal and receiving a third identifier of the terminal assigned to the terminal (Bergstrom Table 1, shows a UE-Identity being s-TMSI; ¶ 57, the S-TMSI has been provided to the user equipment), the combination does not explicitly disclose receiving, from an evolved packet core (EPC), a third identifier of the terminal assigned to the terminal upon a successful registration of the terminal with the EPC.
	Piercy in the same or similar field of endeavor teaches receiving, from an evolved packet core (EPC), a third identifier of a terminal assigned to the terminal upon a successful registration of the terminal with the EPC (¶ 37, when a UE performs an initial Attach Procedure with an MME…Once the MME has done this initial validation, it assigns a temporary identity known as the Global Unique Temporary Identity (GUTI) to the UE. From that point onwards, the UE sends the GUTI (or an identifier derived from this) and not the IMSI to the MME for subsequent service requests, including "Attaches." LTE employs this mechanism primarily as a security and confidentiality feature to prevent the IMSI value from being captured from the messages. Typically, the GUTI consists of two components: a Globally Unique MME Identity (GUMMEI), which is the identity of the MME that has allocated the GUTI, and the M-TMSI, which is the identity of the UE within that MME. A further temporary identity, The SAE (System Architecture Evolution) TMSI or "S-TMSI" is constructed from the MMEC (MME Code) and the M-TMSI; ¶ 40, UE 103 which has already been allocated an S-TMSI due to one or more previous interactions with the EPC; ¶ 16, the core network may re-authenticate the wireless communication unit and may allocate a new temporary identity to it. This new temporary identity, which may be an S-TMSI, for example, would then be used by the wireless communication unit in subsequent interactions with the core network, (an EPC, for example); ¶ 23, receive from the core network a new temporary subscriber identity allocated to the wireless communication unit…storing the new temporary subscriber identity which may be allocated by the EPC to the wireless communication unit. The stored new temporary identity may comprise an S-TMSI; ¶ 16, core network, (an EPC, for example)). By modifying the combination’s teachings of an evolved packet core (EPC) and the terminal and receiving a third identifier of the terminal assigned to the terminal with Piercy’s teachings of receiving, from an evolved packet core (EPC), a third identifier of a terminal assigned to the terminal upon a successful registration of the terminal with the EPC, the modification results in receiving, from an evolved packet core (EPC), a third identifier of the terminal assigned to the terminal upon a successful registration of the terminal with the EPC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Piercy’s above teachings. The motivation is preventing an IMSI value from being captured from messages (Piercy ¶ 37). Known work in one field of endeavor (Piercy prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (preventing an IMSI value from being captured from messages) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 3, the combination teaches the method of claim 1, wherein the second identifier is a 5G globally unique temporary identifier (5G- GUTI) (Singh ¶ 41, 5G-GUTI) and the first identifier of the terminal is 5G S-temporary mobile subscription identifier (5G-S- TMSI) (Ericsson section 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s teachings of the second identifier is a 5G globally unique temporary identifier (5G- GUTI). The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4).

Regarding claim 4, the combination teaches the method of claim 1, wherein the first message is transmitted on a common control channel (CCCH) (Bergstrom ¶ 50, the user equipment 121 may configure the indication as a dedicated RRCConnectionRequest message defined in a message on the Uplink Common Control CHannel, UL -CCCH-Message… The UL -CCCH-Message class is the set of RRC messages that may be sent from the user equipment 121 to the network node 110 on the uplink CCCH logical channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8).

Regarding claim 21, the combination teaches the method of claim 1, wherein the third identifier of the terminal is a S-temporary mobile subscription identifier (S-TMSI) (Piercy ¶ 37; ¶ 40; ¶ 16; ¶ 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Piercy’s teachings of the third identifier of the terminal is a S-temporary mobile subscription identifier (S-TMSI). The motivation is preventing an IMSI value from being captured from messages (Piercy ¶ 37).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Bergstrom and Chun and Singh and 3GPP and Piercy and in further view of “Discussion on the size of 5G-S-TMSI” by Huawei et al. (hereinafter Huawei).

Regarding claim 2, the combination teaches the method of claim 1.
Although the combination teaches the first part of the first identifier of the terminal and the second part of the first identifier of the terminal, the combination does not explicitly disclose the first part of the first identifier of the terminal is a first number of predetermined rightmost bits of the first identifier of the terminal, and wherein the second part of the first identifier of the terminal is a second number of predetermined leftmost bits of the first identifier of the terminal.
Huawei in the same or similar field of endeavor teaches the first part of the first identifier is a first number of predetermined rightmost bits of the first identifier, and wherein the second part of the first identifier is a second number of predetermined leftmost bits of the first identifier (section 2, truncate the 5G-S-TMSI and only include 40bits LSB or MSB of 5G-S-TMSI in RRC Connection Request message, and report reaming bits in the msg5). By modifying the combination’s teachings of the first part of the first identifier of the terminal and the second part of the first identifier of the terminal with Huawei’s teachings of the first part of the first identifier is a first number of predetermined rightmost bits of the first identifier, and wherein the second part of the first identifier is a second number of predetermined leftmost bits of the first identifier, the modification results in the first part of the first identifier of the terminal is a first number of predetermined rightmost bits of the first identifier of the terminal, and wherein the second part of the first identifier of the terminal is a second number of predetermined leftmost bits of the first identifier of the terminal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Huawei’s above teachings. The motivation is providing a solution to an extension of 5G-S-TMSI (Huawei section 1). Known work in one field of endeavor (Huawei prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (a solution to an extension of 5G-S-TMSI) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 11-20 and 22-24 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior arts of record teaches each individual feature of each limitation within each of claims 11 and 16, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for the interconnected relationship among all the limitations within each of claims 11 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476